Citation Nr: 0705934	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for narcolepsy 
and cataplexy, and if so, whether the reopened claim should 
be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954 and from February 1955 to June 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that continued a denial of entitlement to service 
connection for narcolepsy and cataplexy as new and material 
evidence to reopen the claim had not been received.  

The veteran presented testimony at a personal hearing in 
February 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

As discussed below, the issue of entitlement to service 
connection for narcolepsy and cataplexy has been reopened; 
however, further development is needed.  The issue of 
entitlement to service connection for narcolepsy and 
cataplexy is is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

In a February 2006 communication, the veteran claimed 
entitlement to service connection for cold injury to the 
hands and feet and entitlement to an increased rating for 
post-traumatic stress disorder.  Those claims are not on 
appeal and are refered to the RO for appropriate action.


FINDINGS OF FACT

1.  In a rating decision in July 1959, the RO denied 
entitlement to service connection for narcolepsy and 
cataplexy.  The veteran did not appeal this decision, thus it 
became final.

2.  Evidence received since the July 1959 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for narcolepsy and cataplexy, is not cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for narcolepsy and cataplexy has been 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

With respect to the issue on appeal, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VA's duties to notify and assist in this 
case.  Thus, the Board finds that further discussion of the 
duties to notify and assist on the issue of whether new and 
material evidence has been received is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Service connection for narcolepsy and cataplexy

The veteran seeks entitlement to service connection for 
narcolepsy and cataplexy.  He contends that the evidence he 
has submitted is new and material, warranting reopening and a 
grant of his claim for service connection for narcolepsy and 
cataplexy.

Service connection for narcolepsy and cataplexy was 
previously denied by the RO in July 1959.  The appellant did 
not appeal that decision and thus, the decision became final.  

 An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Evidence considered at the time of the final decision in July 
1959 consisted of service medical records, VA hospitalization 
records, lay statements, a statement from a commanding 
officer, and private medical statements.  

Service medical records show treatment for an incise wound at 
the base of the skull when a wall locker fell on the veteran 
in approximately mid-May 1953 but no residuals were noted.  
In late June 1953, the veteran complained of falling asleep 
on occasion.  At his enlistment examination in January 1955, 
his clinical evaluation was normal.  An undated discharge 
examination shows a clinical evaluation of normal. 

Between his two periods of service, the veteran was 
hospitalized for an unrelated condition in April and May 
1954.  In March 1959 he was hospitalized for evaluation of a 
seven year history of spells of falling asleep and falling.  
During hospitalization he was also treated for unrelated 
disorders.  He had a neurological consultation and a 
neurological examination was within the limits of normal.  
There was no evidence of organic brain damage.  He was seen 
by a psychiatric consultant who felt that the veteran had a 
conversion reaction which accounted for the multitude of his 
symptoms.  The veteran was then transferred to the 
psychiatric service for further treatment.  A summary written 
after treatment in the psychiatric service noted that a 
neurologist felt the veteran was suffering from narcolepsy 
and cataplexy secondary to brain trauma.  The case had been 
presented at a staff conference where it was felt that this 
was a complicated case of narcolepsy with cataplexy with 
definite psychic overlay which would benefit from treatment 
with medication.  The diagnosis was narcolepsy and cataplexy 
with strong suggestion of conversion reaction.  

Lay statements from friends presented their observations of 
the veteran's symptoms.  A commanding officer wrote that he 
had no definite information as to the exact nature of the 
veteran's medical condition in 1952 and 1953 but did recall 
that the veteran required medical attention periodically and 
on occasion was unable to perform duties.  

Dr. R.L.M. stated that he treated the veteran in 1958 for 
complaints of peculiar fainting spells of several years 
duration and for numerous complaints such as slowness, 
difficulty in thinking and others.  He was neurologically 
normal.  Dr. C.H.B. stated he treated the veteran in October 
1958 for an acute respiratory infection.   

After review of the above evidence, in a July 1959 rating 
decision, the RO denied entitlement to service connection for 
narcolepsy and cataplexy as no relationship was shown between 
the narcolepsy and cataplexy recently diagnosed and the 
veteran's period of active duty.  

The evidence received into the record since the July 1995 
determination that denied entitlement to service connection 
for narcolepsy includes statements from the veteran, lay 
statements from family and a friend, the veteran's testimony 
at a travel board hearing in February 2006, information from 
the Narcolepsy Network, and VA outpatient treatment records. 

The lay statements from family members and a friend describe 
behavior of the veteran regarding sleepiness and difficulty 
staying awake observed over many years.  Although we 
acknowledge a layperson's observations of symptomatology and 
find the statements are new and credible, they are not 
material as they do not relate to an unestablished fact.  
They are cumulative of evidence previously considered showing 
that the veteran has these symptoms and a diagnosis of 
narcolepsy.  

The veteran contends that he was treated in service at a VA 
Medical Center prior to discharge in 1954 for symptoms of 
narcolepsy and told that he had insomnia.  Although this 
statement is new, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

VA outpatient treatment records in 2004 and 2005 show that 
the veteran has narcolepsy that has been treated with 
medication for over 40 years.  This evidence is new but is 
not material as it does not show that the veteran's 
narcolepsy began in service or is linked to an event in 
service.  

The information from the Narcolepsy Network provided answers 
to frequently asked questions.  This included information 
that researchers believe that certain factors may act as 
"triggers" and determine whether or not someone with a 
genetic predisposition to narcolepsy will develop the 
disorder.  The factors marked by the veteran as applicable to 
his situation were viral and bacterial agents, abrupt changes 
in wake-sleep cycles, and stress which he experienced in 
Korea.  In addition, the factors listed included accidents.  

The veteran testified at his February 2006 personal hearing 
as to his symptoms and manifestations and the effect on his 
daily activities of his narcolepsy and cataplexy.  He 
testified that he was having problems staying awake during 
his second period of service and that he was given a choice 
as to take a discharge or get court martialed.  

In the Board's opinion, the veteran's hearing testimony 
regarding a possible court martial during his second period 
of service due to not being able to stay awake and the 
information from the Narcolepsy Network indicating factors 
that can trigger narcolepsy, to include an accident, presumed 
credible for this purpose, and when viewed with that 
previously of record, is new and material evidence as defined 
by the regulation.  38 C.F.R. § 3.156(a).  It was not 
previously submitted to agency decisionmakers, it relates to 
an unestablished fact necessary to substantiate the claim and 
in connection with the evidence previously of record, it does 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the claim for entitlement to service connection 
for narcolepsy and cataplexy may be reopened.  38 U.S.C.A. 
§ 5108.  

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection will be addressed in the 
remand attached to this decision.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for narcolepsy and 
cataplexy is reopened, and the appeal is granted to this 
extent only.


REMAND

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006).  

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for narcolepsy and 
cataplexy.  As the veteran has indicated that he was 
presented with a choice of a discharge or a court martial in 
his second period of service, further development to obtain 
service personnel records or records regarding circumstances 
of separation should be undertaken.  

The veteran has also claimed that during treatment at a VA 
hospital in Minneapolis in 1954 prior to his discharge he was 
told that he had insomnia.  Hospitalization records from the 
Minneapolis VA hospital contained in the claims file show 
treatment in December 1952 for acute tracheal bronchitis and 
shortly after discharge in April and May 1954 for hemoptysis 
of undetermined etiology.  The veteran should be requested to 
furnish additional information to assist in obtaining 
pertinent medical records.

The evidence of record shows that in service the veteran 
suffered an incise wound in his head at the base of his skull 
when a wall locker fell on him and the following month he 
complained of falling asleep on occasion.  Records from a 
post service hospitalization in March 1959 show that a 
neurologist felt the veteran was suffering from narcolepsy 
and cataplexy secondary to brain trauma, but the trauma was 
not specified.  After evaluation at a psychiatric service, it 
was felt that this was a complicated case of narcolepsy with 
cataplexy with definite psychic overlay.  The diagnosis was 
narcolepsy and cataplexy with strong suggestion of conversion 
reaction.  The veteran also contends that during his service 
in Korea he was exposed to factors which might have triggered 
his narcolepsy.  Further development is needed prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide 
identifying information regarding 
treatment at a VA hospital in Minneapolis, 
Minnesota, prior to discharge from service 
in 1954 if for a period other than the 
hospital treatment records already 
contained in the claims file.  If 
identifying information is received, 
request the Minneapolis VA hospital 
records for the date(s) specified.  

2.  Request the veteran's service 
personnel records to include circumstances 
of separation in June 1955.

3.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of his diagnosed 
narcolepsy and cataplexy.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available 
to the medical reviewer and the report 
should note review of the claims folder.  
The examiner should express an opinion as 
to (1) whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's diagnosed narcolepsy and 
cataplexy was triggered by or resulted 
from an incident in service to include the 
blow to the veteran's head in 1953 when a 
wall locker hit his head; and (2) whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran's diagnosed narcolepsy and 
cataplexy was triggered by or is due to 
claimed exposure to viral/bacteria agents, 
abrupt changes in wake-sleep cycles, and 
stress when he served in Korea.  

4.  Readjudicate the veteran's claim for 
service connection for narcolepsy and 
cataplexy.  If the benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


